Title: From Thomas Boylston Adams to John Quincy Adams, 9 February 1814
From: Adams, Thomas Boylston
To: Adams, John Quincy


No 32/23.
Quincy February 9th: 1814.

Having in my Letters of the 3d and 6th: instant given you a detail of the state of your private concerns, under my care, accompanied by my account current to the close of the last year, I am solicitous to make some return for your many favours, from which we have occasionally gathered the earliest intelligence of events, most interesting to our own Country. The overture made in behalf of the Emperor Alexander to mediate between the United States and Great Britain, was a subject of so much moment and so powerfully operated upon the publick mind that the fact itself, even when officially announced by the President, was stoutly denied in our publick papers, and it was most unblushingly asserted, by many, that it was altogether an unauthorized step of the Russian Minister here.  Some of your letters had given me intimations from which I drew an exactly opposite inference, and, indeed, without any such, I could have relied, with undoubting confidence, that the proposition would not have been made, without a communication with you and a simultaneous offer to the British Cabinet, through their Ambassador. But the old Epistolary of Essex, in a new series, addressed to the people, undertook to inform them, that it was all a jugglery, to be played off, by the Administration, for their amusement and to avert their attention to the disasters of this unjust and iniquitous war. He even went so far as to quote from rumour a passage in your letter to me, which I had shown to our friend J Hall, and which he had quoted at one of the Insurance Offices to substantiate the fact, that the English Government were made acquainted with the offer of the Emperor.  Timothy would not seem to believe in it, and still wrote and wrote till he was tired, because scarcely any body had patience to read his letters. Since the call of Congress for the correspondence, and the publication of it, every one asks, what will Timothy say now? However just and unavoidable the war may have been, at the commencement of it, the declaration in form having come from our Government, all the responsibility of the measure has attached to the Administration, and the construction that has prevailed in most of the N England States as to the powers of the general government to call out the Militia, has operated as a dead weight in the scale of the contest. But notwithstanding the discouragement to the recruiting service which such conductstruction was calculated to produce, the voluntary enlistments for the regular army have been numerous throughout the N England States, and the failure of the last campaign is to be ascribed more to the inability of those in command than to the want of numbers in the ranks. Genl Hampton has resigned his Commission, but Wilkinson remains. He is now with his Army, having recovered his health, and it is reported that some movements have been made since he joined the Encampment at French Mills.  A new army is to be raised with increased bounty to serve for six years or during the war. But on the eve of the meeting of Congress a proposition comes by Cartel from England to treat of peace, not under the mediation of Russia, but to meet Commissioners either at London or Gottenburg at the election of our government. This offer was promptly accepted by the President and four Commissioners were immediately appointed to repair to Gottenburg, the place selected for the conferences to take place between the two Countries. Two of these Commissioners it is presumed will embark without delay, and indeed I am apprehensive that they may have sailed from New York before my letter can reach them. In the meantime news has reached us from the Continent of Europe of the splendid victories of the Allied armies, and the total route of the French; the defection of her Allies, and the consequent retreat of the french troops in all quarters where it was yet left them to make an escape.  The fate of Europe is said to have been decided by the battle before the walls of Leipsick and the taking of that fortress is pronounced the finishing blow to the hopes and prospects of the Emperor of France. Within a day or two, by an arrival at Boston directly from England in a passage of 42 days, the news of the Counter Revolution in Holland and Switzerland with some of the details has reached us; the same vessel also brings the proposition of the Emperors of Russia & Austria and the King of Prussia to make peace with France, to which the Emperor has acceeded, though the pleasure of England on this subject was not ascertained. Her displeasure is affirmed with great confidence and Lord Castlereah had gone to the Continent to be present at the Congress at Manheim. Such is the substance of our latest news, and the current of thought seems to have experienced a momentary stagnation.  A succession of events so important in themselves and so big with futurity presages a new political æra in the world; the wheel has turned and the mighty kingdoms which have arisen during its first revolution are descending with velocity into their original insignificant principalities.
Flushed with these unexpected prospects and ascribing all the glory to herself England will surely not forget her natural instinct to triumph and trample upon the fallen. She will not unite with her continental allies in a peace, and how can they separate their cause from hers, still retaining her friendship? These are only my own reflections, and I hope they may prove erroneous; but the English newspapers boast that the Government of that Country has never recognized the Usurper of France by any publick act and aver that they never will.
I can imagine that you have a stronger desire to learn what we are doing here than upon the theater where you are; and you can scarcely have better informants than your associates who are about to join you. The temper of the people in this section of the Union is unhappily soured toward the general government, as much by artificial means as by actual privations. With other men and other Counsellors at the helm of this State the voice and the arm of her majesty would be heard & felt to some good effect and the Republicans have already resolved to try the experiment of political redemption by supporting at the approaching election for Governor, Samuel Dexter Esqr and Wm Gray as Lieutenant. The nomination of these gentlemen is not yet made publick, and perhaps something may occur to produce a different list of candidates, but the ticket already mentioned has had the sanction of a large majority of the members of the Legislature, on the Republican side.
The Session of the Genl Court has hitherto been peaceable though the speech and answers are pretty well seasoned. Memorials from sundry towns praying legislative aid against the oppression of the embargo and other measures of the general Government, have been read and committed and more are daily crowding in. The year 1809-10 is acted over again in many respects, but there is a show of more moderation in the leading-men than was exhibited that year. They know how they overshot the publick sentiment then and they still feel the smart of a two years loss of power in consequence of their rashness.  The warm men who come out of the hot beds of Anglo-federalism will blaze and flash for a while, but they will be kept in check by the less ardent and less daring of their party. It has been the fashion to undo most of the publick acts of Mr Gerry’s last year; to restore all who were removed from office and to remove some in turn; all of which has been atchieved without a sigh or a murmur being heard from the incumbents or their political friends, affording a striking contrast between the loud bellowings, terrifick shrieks and heart rending sighs of their adversaries, when the arm of power shook them from their seats. The federal creed has been pretty uniform on the subject of holding offices of trust and emolument; viz—“We made the federal Constitution for ourselves and you opposed it; what right have you to reap any benefit from it; we want the whole for ourselves and you never shall have any if we can help it.” This has been practical federalism and in a little while I expect to be able to speak more experimentally.
With every affectionate sentiment toward you and your’s / I am, &ca.
